DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated October 13th, 2020, and October 14th, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,831,674. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 1 of U.S. Patent 10,831,674 contains every element of claims 1 and 9 of the instant application and as such anticipates claims 1 and 9 of the instant application.
Claim 2 of U.S. Patent 10,831,674 contains every element of claims 2 and 10 of the instant application and as such anticipates claims 2 and 10 of the instant application.
Claim 3 of U.S. Patent 10,831,674 contains every element of claim 3 of the instant application and as such anticipates claim 3 of the instant application.
Claim 4 of U.S. Patent 10,831,674 contains every element of claims 4 and 11 of the instant application and as such anticipates claims 4 and 11 of the instant application.
Claim 5 of U.S. Patent 10,831,674 contains every element of claims 5 and 12 of the instant application and as such anticipates claims 5 and 12 of the instant application.
Claim 6 of U.S. Patent 10,831,674 contains every element of claims 6 and 13 of the instant application and as such anticipates claims 6 and 13 of the instant application.
Claim 7 of U.S. Patent 10,831,674 contains every element of claims 7 and 14 of the instant application and as such anticipates claims 7 and 14 of the instant application.
Claim 8 of U.S. Patent 10,831,674 contains every element of claim 8 of the instant application and as such anticipates claim 8 of the instant application.

anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Habermann et al. [US9,274,959] in view of Sharma et al. [US6,055,605] further in view of Hrusecky et al. [US2006/0184741]. Habermann teaches handling virtual memory address synonyms in a multi-level cache hierarchy structure. Sharma teaches technique for reducing latency of inter-reference ordering using commit signals in a multiprocessor system having shared caches. Hrusecky teaches method, apparatus, and computer program product for sharing data in a cache among threads in an SMT processor.

Regarding claim 9, Habermann teaches a method of operating a primary processor cache [Habermann abstract “…first level, L1 cache…”] for a processor [Habermann figure 1, feature 101 “Processor”] with virtual memory support [Habermann column 1, line 26-27 “…virtual memory address synonyms…”] and multiple threads [Habermann column 8, lines 55-57 “…multi-core processor…”(The examiner has determined that a multi-core processor would imply multiple threads.)], wherein a logically indexed and logically tagged cache directory is used [Habermann column 3, 
Habermann teaches determining that a cache line is not present in the primary cache [Habermann column 4, lines 1-5 “…processor 101 sends a first search for the requested address to the directory (L1d_dir_a) 153 of the first level data cache (L1 d) 119. The directory (L1d_dir_a) 153 detects a miss in step 403 and sends the request to the directory (L2i_dir) 130 of the second level instruction cache (L2i)…”]. Habermann fails to teach the above is accomplished by a first thread, However, Sharma does teach determining, by a first thread, that a cache line is not present in the primary cache [Sharma claim 2, “issuing a first memory reference operation to the system from the first thread for a data item in response to a cache miss at the shared cache…”]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Habermann’s caching technique with Sharma’s first and second thread use of cache data for the benefit of improving the performance of a multiprocessor system by allowing the apparent competition of an operation over the actual completion [Habermann column 3, lines 59-60 “…improving performance of the multiprocessor system…”]. 

in response to determining that the cache line is in the secondary cache, creating a new entry for the cache line in the primary cache [Habermann figure 4, feature 413 “Copying the fetched content into the requested L1 cache line”]; 
determining by a second thread that an entry for the cache line is present in the primary cache [Sharma claim 2, “generating a cache hit at the shared cache in response to a cache access for the data item by the second thread…”]; 
in response to determining that the entry for the cache line is present in the primary cache, determining that the cache line is not valid for the second thread [Habermann figure 4, feature 411 “Invalidating the sysnonym L1 cache line”];
executing a lookup to determine an address for the cache line in the primary cache [Habermann column 4, lines 1-5 “…processor 101 sends a first search for the requested address to the directory (L1d_dir_a) 153 of the first level data cache (L1 d)]; 
determining that the address for the cache line and the entry are the same cache line [Habermann column 2, lines 26-29 “…A synonym of a requested cache line has the same physical address as the requested cache line, but is stored at a different cache index of the L1 cache than the index corresponding to the specified virtual address of the cache line…”]; 
Both Habermann and Sharma fail to explicitly teach in response to determining that the address and the entry are the same, setting the valid bit associated with the 
Habermann, Sharma, and Hrusecky are analogous art in that they all deal with cache memory systems.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Habermann’s and Sharma’s cache memory with Hrusecky’s teachings of per thread validity for the benefit of saving space in a cache by not needing to duplicate the data as well as providing dynamic portioning that allows the allocation to always be optimized [Hrusecky paragraph 0033, all lines “…dynamic…variable portion…always optimized…data need not be duplicated…”].

Regarding claim 10, as per the combination in claim 1, Habermann teaches the secondary cache is an L2 cache [Habermann column 2, line 38 “…L2 cache…”].

Regarding claim 11, as per the combination in claim 1, Habermann teaches creating the new entry overwrites a previous entry in the primary cache [Habermann column 1, line 58 “…copying the fetched contents to the second L1 cache line…”(The examiner has determined that the act of copying data overwrites previous data since cache data space is limited.)].



Regarding claim 13, as per the combination in claim 1, Sharma teaches creating sets the valid bit associated with the first thread in the cache line to on [Sharma column 14, lines 57-59 “…the Valid bit 1022 indicates whether the allocated entry is valid, thus denoting that this is a probe-type command with outstanding probe-acks…”].

Regarding claim 14, as per the combination in claim 1, Sharma teaches creating invalidates the valid bit associated with any other threads in the cache line [Sharma column 4, lines 30-33 “…the ordering point generates probes to invalidate any copies of the data at appropriate processors and/or to request forwarding of the data from the owner processor to the requesting processor…” The examiner has determined that it would have been obvious by the teachings of Sharma that only the ‘appropriate processors’ would be invalidated and that ‘other’ processors, i.e. ‘threads’, would not be changed since the other threads are not involved with the data in question. Therefore there is no reason to invalid the valid bit for completely unrelated threads. Furthermore the examiner has determined that the claim does not set out what the “other” threads are and therefore the examiner has given “other threads” the broadest reasonable interpretation to be threads of completely unrelated operations and therefore the proper operation of the memory system would be hindered by the invalidating of a valid bit of .

Allowable Subject Matter
Claims 1-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ERIC CARDWELL/Primary Examiner, Art Unit 2139